MEMORANDUM**
Deep Kapoor, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s decision for abuse of discretion, and will not grant a petition “absent evidence which compels a contrary conclusion.” Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998). We deny the petition for review.
The BIA did not abuse its discretion in finding that Kapoor’s new evidence did not establish prima facie eligibility for asylum. See Caruncho v. INS, 68 F.3d 356, 360-61 (9th Cir.1995). The affidavit Kapoor submitted in support of his motion was vague and the newspaper articles he submitted contained only general background information. Curiously, Kapoor cited those articles to the BIA in an attempt to demonstrate that persecution against Sikhs was on the rise, even though he testified at his asylum hearing that he, as a Hindu, had been persecuted because his father had spoken out against Sikh militants. See Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005) (considering new evidence “together with evidence presented at the original hearing”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.